
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



SEVERANCE AGREEMENT
(TERMINATION OF EMPLOYMENT)


        THIS AGREEMENT (the "Agreement") is made and entered into as of the
13th, day of November, 2001, by and between INTERNATIONAL MULTIFOODS
CORPORATION, a Delaware corporation (the "Company"), having its principal
offices at 110 Cheshire Lane, Minnetonka, Minnesota 55305 and DAN C. SWANDER,
whose office address is at 110 Cheshire Lane, Minnetonka, Minnesota 55305
("Executive").

        WHEREAS, the Executive was employed by the Company and elected President
and Chief Operating Officer of the Company on the date of this Agreement; and

        WHEREAS, the Company is willing to provide the Executive with a
severance benefit if the Executive's termination of employment is initiated by
the Company as hereinafter described, in consideration of certain covenants and
agreements by the Executive, all as hereinafter described in this Agreement.

        NOW, THERFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND THE TERMS
AND CONDITIONS OF THIS AGREEMENT, HEREINAFTER SET FORTH, IT IS AGREED:

Severance Benefit

        1.1    Eligibility.    Executive will be eligible to receive the
severance benefit, described in Section 1.2 of this Agreement, if the
Executive's termination of employment is initiated by the Company other than for
"Cause" (hereinafter defined). The Executive shall not be eligible to receive
the severance benefit described in Section 1.2 of this Agreement, if a "Change
of Control" event has occurred and the Executive has received or is entitled to
receive a payment under the "Severance Agreement (Change of Control)". The
Company's obligation to pay a severance benefit to Executive on the termination
of the Executive's employment under this Agreement is in lieu of any obligation
of the Company to pay a severance benefit to Executive under any severance pay
policy of the Company now or hereafter in effect.

        1.2    Benefit Amount.    The severance benefit will be calculated in a
single lump-sum benefit, and will be equal to the Executive's annual base salary
in effect immediately prior to the Executive's termination of employment.

        1.3.    Form of Benefit.    The severance benefit will be paid to
Executive in the form of a single lump-sum payment, less applicable withholding
taxes.

        1.4.    Payment Date.    The severance benefit will be paid to Executive
as soon as administratively practicable after the Executive's termination of
employment.

        1.5    Survivor Benefit.    If Executive becomes eligible for a
severance benefit but dies before the severance benefit is paid, the benefit
will be paid to the first of the following persons in order of priority:
(i) Executive's surviving spouse, (ii) Executive's surviving children in equal
shares, and (iii) Executive's estate.

--------------------------------------------------------------------------------

Executive's Covenants

        2.1    Executive's Covenant Not to Compete.    In part consideration of
this Agreement set forth in Section 1.1 through 1.5, inclusive, of this
Agreement, Executive covenants and agrees that for a period of one (1) year from
and after the date of the Executive's termination of employment (the
"Non-Competition Period"), Executive will refrain from carrying on, whether as a
principal, agent, investor, employee, employer, consultant, shareholder, partner
or in any other individual or representative capacity whatsoever, anywhere in
the United States of America, or its territories and possessions, and Mexico and
Canada, any business in competition with the manufacturing businesses conducted
by the Company, or any subsidiary of the Company, at the date of the Executive's
termination of employment; provided, however that the Executive may own up to
one percent (1%) of any outstanding class of equity securities of a company
engaged in any manufacturing business conducted by the Company at the date of
the Executive's termination of employment, which are publicly traded on a
domestic or foreign stock exchange or on a domestic or foreign over the counter
market, without violating this covenant not to compete.

        2.2    Executive's Covenant Not to Solicit.    In part consideration of
this Agreement set forth in Section 1.1 through 1.5, inclusive, of this
Agreement, Executive covenants and agrees that during the Non-Competition
Period, Executive will not (i) solicit any employee of the Company, or any
subsidiary of the Company, for employment or encourage any employee of the
Company, or any subsidiary of the Company, to terminate his or her employment
with the Company, and (ii) solicit or encourage any current or prospective
customer or supplier of the Company, or any subsidiary of the Company, from
terminating or changing its relationship with the Company or any subsidiary of
the Company.

        2.3    Executives' Covenants of Confidentiality and
Non-Disclosure.    In part consideration of this Agreement set forth in
Section 1.1 through 1.5, inclusive, of this Agreement, Executive covenants and
agrees with the Company, that Executive will maintain in strict confidence and
not disclose to any corporation, partnership or other entity or person, any
confidential information including, but not limited to, any non-public
information obtained by Executive relating to the Company and its subsidiaries,
and its businesses, plans, organization, information systems, present and
prospective customers, customer buying patterns or requirements, products,
techniques, methods, cost, pricing, price methods, margins, rebates, and
promotional allowances, trade secrets or any other proprietary information of
the Company or any of its subsidiaries, to which Executive had access to or
knowledge of during Executive's employment by the Company. Executive agrees that
all confidential information, trade secrets and other proprietary information of
the Company, are and shall remain the property of the Company at all times after
his termination of employment. Executive further agrees that none of the
confidential information, trade secrets and any other proprietary information of
the Company, nor any part thereof, shall be removed from the premises of the
Company, in original or duplicate form or transmitted verbally, by electronic
means or otherwise before or after the Executive's date of termination.
Executive recognizes and acknowledges that all confidential information, trade
secrets and other proprietary information of the Company are valuable to the
Company and the disclosure or use of the same would cause irreparable harm to
the Company.

2

--------------------------------------------------------------------------------

        2.4    Executive's Covenant to Execute and Deliver Release
Agreement    In part consideration for this Agreement set forth in Section 1.1
through 1.5, inclusive, of this Agreement, Executive covenants and agrees that
he will execute and deliver a Release Agreement, providing for a release of
claims against the Company and its subsidiaries and the directors, officers,
employees, representatives and agents of each, in form reasonably prescribed by
the Company, effective as of date of Executive's termination of Employment.

        2.5    Executive's Covenant Not to Disparage the Company    In part
consideration for this Agreement set forth in Section 1.1 through 1.5,
inclusive, of this Agreement, Executive covenants and agrees that he will not,
in any way, disparage the Company or any of its subsidiaries and affiliates, or
any of its directors, officers and employees, or any of its products or
services, after the date of Executive's termination of Employment.

Miscellaneous

        3.1    Definitions.    The following terms are used in this Agreement:

"Cause", as used in this Agreement shall mean: (i) the willful and continued
failure of the Executive to perform substantially the Executive's duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive's duties, or (ii) the willful engaging by
the Executive in illegal conduct or gross misconduct which, in either such case,
is materially and demonstrably injurious to the Company. For purposes of this
provision, no act or failure to act, on the part of the Executive, shall be
considered "willful" unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive's action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer or a senior officer of the
Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

"Change of Control", as used in this Agreement shall mean:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that

3

--------------------------------------------------------------------------------

for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) hereof; or

(b)    Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

4

--------------------------------------------------------------------------------

(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

"Severance Agreement (Change of Control") shall mean the Severance Agreement
(Change of Control), dated as of November 13, 2001, by and between the Company
and the Executive

        3.2    Interpretation.    The Company and Executive agree that if any
clause of Sections 2.1 through 2.5 of this Agreement shall be held by any court
or other tribunal of competent jurisdiction to be illegal, invalid or
unenforceable, the remainder of such provision shall not thereby be affected and
shall be given full effect. The Company and Executive further agree that if any
court construes any of Sections 2.1 through 2.5 of this Agreement to be illegal,
invalid or unenforceable because of the duration of such provision, area or
matter covered thereby, such court shall reduce the duration, area, or matter of
either such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

        3.3.    Governing Law/Construction.    This Agreement shall be governed
by and construed in accordance with the laws of the State of Minnesota, without
reference to principles or conflict of laws. The captions of this Agreement are
not part of the provisions of this Agreement and shall have no force or effect.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

        3.4    No Effect on Employment Rights.    This Agreement is not an
employment agreement and nothing in this Agreement will confer upon the
Executive the right to be retained in the employ of the Company, or limit any
right of the Company to discharge the Executive or otherwise deal with the
Executive without regard to the existence of this Agreement.

        3.5    Entire Agreement.    This Agreement contains the entire agreement
and understanding by and between the parties hereto with respect to the subject
matter hereof, and supersedes all prior oral and/or written agreements by and
between the parties hereto with respect to the subject matter hereof.

        3.6.    FICA Taxes/Withholding.    To the extent that benefit accruals
hereunder are taken into account as amounts deferred under a non-qualified
deferred compensation plan under Code section 3121(v), and thus are subject to
tax under Code section 3101 ("FICA"), the Company may calculate the amount
deferred and withhold against other compensation paid to Executive in any manner
determined by the Company to be appropriate under Code section 3121(v).

        3.7    Other Taxes/Withholding.    The Company may withhold from any
amounts payable under this Agreement such federal, state, local or other taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

        3.8    Remedies.    In the event of a breach or threatened breach of any
provision of this Agreement by the Executive, the Company shall be entitled to

5

--------------------------------------------------------------------------------

injunctions, both preliminary and final, enjoining and restraining such breach
or threatened breach, without any obligation to post bond, and that such
remedies shall be in addition to all other remedies available at law or in
equity

        3.9.    Assignment.    The rights and obligations of the Executive under
this Agreement shall not be assignable, transferable or delegable in whole or in
part by the Executive. This Agreement shall be binding upon the successors and
assigns of the Company.

        IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed and delivered this Agreement as of the 13th day of November, 2001.

    INTERNATIONAL MULTIFOODS CORPORATION
 
 
/s/ Ralph P. Hargrow

--------------------------------------------------------------------------------

    By: Ralph P. Hargrow     Its: Vice President, Human Resources and
Administration
 
 
EXECUTIVE
 
 
/s/ Dan C. Swander

--------------------------------------------------------------------------------

Dan C. Swander

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



SEVERANCE AGREEMENT (TERMINATION OF EMPLOYMENT)
